POLEN, Judge.
Torey Pollock appeals from the summary denial of his motion for post-conviction relief based on ineffective assistance of counsel. Fla.R.Crim.P. 3.850. Pollock allegedly relied on advice of counsel in pleading guilty to a charge of attempted first degree murder, even though the indictment failed to specify whether the state’s theory behind the charge was premeditated or felony-murder. Because our review of the record does not conclusively refute appellant’s claim that his trial counsel was ineffective for failing to explore the effect of State v. Gray, 654 So.2d 552 (Fla.1995), we reverse the order and remand the case for an evidentiary hearing, or for attachment of portions of the record which would refute Pollock’s claims. See Glinton v. State, 685 So.2d 1375 (Fla. 3d DCA 1996).
REVERSED and REMANDED for an ev-identiary hearing.
GLICKSTEIN and SHAHOOD, JJ., concur.